ORDER PER CURIAM. Antoine Lamont Hill (“Movant”) appeals from a judgment, denying his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues the motion court erred ⅛ denying his post-conviction relief motion because he proved by a preponderance of the evidence that trial counsel was ineffective for failing to properly object at trial to the introduction of a witness’s hearsay statements to police on the grounds that it violated his constitutional right to confrontation and cross-examination. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Crv. P. 84.16(b) (2015).